DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: “electrodesalternatively” in line 6 is a typographical error needing correction.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ott et al., US Pat. 4,675,644.
Regarding claim 1, Ott teaches a varistor assembly comprising a plurality of varistor elements 2 connected in parallel (50 layers of varistor material stacked and/or connected in parallel; see at least col. 4, line 60 to col. 5, line 3 and figure 1):
each of the varistor element 2 includes a sintered body (varistor material 2 sintered; see col. 3, lines 38-51) and a pair of external electrodes (silver layers 7 and 8; see col. 3, lines 55-65),
the sintered body is obtained by sintering a laminate (plurality of layers of varistor material and metal layers 3 and 4; see col. 3, lines 38-51), the laminate including a plurality of varistor layers and a plurality of internal electrodes alternately laminated (see figure 1),
the sintered body has a pair of end faces located in a direction along surfaces that the varistor layers and the internal electrodes are in contact with each other,
the pair of external electrodes is provided on the pair of end faces, 
the plurality of varistor elements includes a plurality of first group varistor elements (50 layers of varistor material stacked and/or connected in parallel; see at least col. 4, line 60 to col. 5, line 3 and figure 1); and
each of the first group varistor elements satisfies S/V≥1.9/mm, where S is a surface area of the sintered body and V is a volume of the sintered body (Ott teaches the varistor body having dimensions of 1-10 mm length, 1-3.6 mm width and 0.5-3 mm height or thickness [0.5-3 mm being the total height of the varistor body; see col. 2, lines 44-47].  Each varistor material 2 has a thickness of 0.03 mm [col. 5, lines 1-3], thus meeting the S/V range of 1.9/mm or more.).
Regarding claims 2 and 3, Ott teaches the varistor assembly, wherein 5≤ n1 ≤ 200 is satisfied, where n1 is a number of first group varistor elements (Ott teaches 50 layers of varistor material 2; see col. 5, lines 1-3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ott.
Regarding claim 5, Ott teaches the claimed invention, including a plurality of the first group varistor elements having an identical size among elements of the plurality of first group varistor elements (monolithic varistor body manufactured from multi-layer same material varistor [col. 1, lines 6-10 and col. 2, lines 5-8] having the same size [see discussion above]).  Ott however, does not list a coefficient of variation of voltage when 1 mA is applied being less than or equal to 0.035.
	Ott teaches stabilizing the varistor by controlling the number of varistor material layers (see col. 5, lines 4-17), the thickness of each varistor material layers (col. 5, lines 25-35), and/or controlling the sintering temperature (col. 5, lines 27-42).  Ott compares his improvements over a prior teaching (col. 1, lines 20-25), wherein the non-linearity coefficient α in the prior teaching is in the range of 20-30, and the varistor voltage, measured at 1 mA, is near the range of 4-40 volts.  
	It would have been obvious to one skilled in the art before the effective filing date of the current invention to have reached the voltage variation claimed, since Ott teaches the method for reaching a uniform surge current flow in the varistor elements connected in parallel, including controlling the number of the varistor layers, the thickness of the varistor layers, and controlling heating/sintering temperature to reach a needed coefficient of variation of voltage.    
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, prior art of record do not teach or suggest a varistor assembly, wherein the plurality of varistor elements further includes one or more second group varistor element, and
the second group varistor element satisfies S/V≤1.9/mm, where S is the surface area of the sintered body and V is the volume of the sintered body, and satisfies 1≤n2≤5 where n2 is a number of a plurality of one or more second group varistor elements.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kirk et al. teaches cascade of varistors for improving energy handling, Utsumi et al., Taira et al., teach a ceramic body varistor stack, Allina and Carpenter, Jr. teach parallel connected varistor, and Yoshida et al., teaches ZnO varistor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833